                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

KATRINA A.,                                      *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 18-1070
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                 MEMORANDUM OPINION GRANTING DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

       Plaintiff Katrina A. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying her applications for disability insurance benefits and Supplemental Security Income

under Titles II and XVI of the Social Security Act. Before the Court are Plaintiff’s Motion for

Summary Judgment (ECF No. 15) and Defendant’s Motion for Summary Judgment (ECF No.

20).2 Plaintiff contends that the administrative record does not contain substantial evidence to

support the Commissioner’s decision that she is not disabled. No hearing is necessary. L.R.

105.6. For the reasons that follow, Defendant’s Motion for Summary Judgment (ECF No. 20) is



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
GRANTED, Plaintiff’s Motion for Summary Judgment (ECF No. 15) is DENIED, and the

Commissioner’s final decision is AFFIRMED.

                                                 I

                                          Background

       On November 9, 2016, Administrative Law Judge (“ALJ”) Raghav Kotval held a hearing

in Baltimore, Maryland, where Plaintiff and a vocational expert (“VE”) testified. R. at 32-83.

The ALJ thereafter found on January 30, 2017, that Plaintiff was not disabled from her alleged

onset date of disability of May 2, 2014, through the date of the ALJ’s decision. R. at 12-31. In

so finding, the ALJ found that Plaintiff had the residual functional capacity (“RFC”)

       to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a),
       meaning she can lift, carry, push, and pull ten pounds occasionally, less than ten
       pounds frequently, sit for six hours total per day, and stand or walk for two hours
       total per day. However, she can only sit for fifty minutes at a time before needing
       to stand and she can only stand or walk for twenty minutes at a time before
       needing to sit. Additionally, [Plaintiff] can only occasionally climb ramps and
       stairs, balance, stoop, kneel, crouch, or crawl but can never climb ladders and
       scaffolds. Furthermore, she can never be exposed to unprotected heights, moving
       mechanical parts, and extreme heat.

R. at 20-21. In light of this RFC and the VE’s testimony, the ALJ found that Plaintiff could

perform her past relevant work as a customer service representative and could perform other

work, such as a telemarketer, order clerk, or dispatcher. R at 24-26. The ALJ thus found that

Plaintiff was not disabled from May 2, 2014, through January 30, 2017. R. at 26.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on April

13, 2018, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.



                                                2
                                                  II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).




                                                  3
       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”                 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.            Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is



                                                  5
supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-9,



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                6
ECF No. 15-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of her ability to perform the physical and mental demands of work. Id. at 5-6. In

particular, she contends that the ALJ “failed to set forth a narrative discussion setting forth how

the evidence supported each conclusion, citing specific medical facts and nonmedical evidence.”

Id. at 6. Plaintiff further argues that the ALJ failed to account in the RFC assessment for her

fatigue, migraine headaches, and limitations in her upper extremities. Id. at 6-8. Plaintiff finally

argues that the ALJ erroneously evaluated her subjective complaints. Id. at 9-11. For the

following reasons, Plaintiff’s contentions are unavailing.

A.     ALJ’s Credibility Determination

       The Court turns first to Plaintiff’s argument that substantial evidence does not support the

ALJ’s assessment of her credibility. The ALJ reviewed Plaintiff’s testimony in his decision:

               In [Plaintiff’s] application for disability benefits, she alleged thoracic back
       pain, neck injury, nerve damage, back injury, limited movement, and arm
       problems limited her ability to work. At the hearing, [Plaintiff] testified that she
       could not work full time because she would get too fatigued and could not sit or
       stand for long periods. However, she started taking twelve credit hours of online
       school in August 2016, which she can do mostly on her own time, and has worked
       part time since October 2015 but has difficulty completing two straight hours.
       Her multiple sclerosis symptoms include hip pain, numbness in her right leg and
       right hand, and low back pain radiating into her lower extremities every five to six
       months. [Plaintiff] experiences intermittent tingling and weakness in her hand,
       for which she has received in home steroid infusions. Additionally, for the past
       few months [Plaintiff] has experienced fatigue three or four days a week where
       she has to [lie] down for most of the day, which has been getting progressively
       worse. She has participated in physical therapy[,] but it did not help relieve her
       symptoms. [Plaintiff] only leaves her house about twice a week, needs assistance
       with grocery bags, and cooks two or three times a week. She uses a cane to
       balance about twice a month and thought she could walk for ten minutes on a
       level [surface], stand or walk combined for fifteen to twenty minutes at one time,
       sit about forty-five to fifty minutes before needing to stand due to hip pain, and
       lift and carry about ten pounds for five feet. Furthermore, [Plaintiff] is very
       bothered by the heat and the sun.




                                                 7
R. at 21-22 (citation omitted). Plaintiff also testified that she suffered from migraine headaches

once or twice a month for about a week. R. at 60-61. She testified that “once it gets worse I’m

down” for “three days.” R. at 61. According to Plaintiff, the ALJ failed to explain which of her

statements to believe and which to discredit. Pl.’s Mem. Supp. Mot. Summ. J. 9, ECF No. 15-1

(citing Mascio v. Colvin, 780 F.3d 632, 640 (4th Cir. 2015)). Plaintiff contends that the ALJ

considered the type of activities that she could perform without also considering the extent to

which she could perform them. Id. at 11 (citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018)). She further maintains that the ALJ did not consider the other limitations to which she

testified. Id. For the reasons discussed below, Plaintiff’s arguments are unavailing.

       Under the regulations implementing the Social Security Act, an ALJ follows a
       two-step analysis when considering a claimant’s subjective statements about
       impairments and symptoms. First, the ALJ looks for objective medical evidence
       showing a condition that could reasonably produce the alleged symptoms.
       Second, the ALJ must evaluate the intensity, persistence, and limiting effects of
       the claimant’s symptoms to determine the extent to which they limit the
       claimant’s ability to perform basic work activities. The second determination
       requires the ALJ to assess the credibility of the claimant’s statements about
       symptoms and their functional effects.

Lewis v. Berryhill, 858 F.3d 858, 865-66 (4th Cir. 2017) (citations omitted); see 20 C.F.R.

§§ 404.1529(b)-(c), 416.929(b)-(c).

       Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably be expected to produce [her] alleged symptoms” but that her “statements concerning

the intensity, persistence and limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the reasons explained in this decision.”

R. at 22. As the Commissioner points out, the ALJ found that Plaintiff “is currently working part

time and taking twelve credit hours of online courses, which suggest she would be capable of full

time work.    Additionally, [Plaintiff’s] treatment notes document no greater than moderate



                                                8
clinical findings and relatively conservative medical treatment considering the severity of her

allegations.” R. at 22.

       “[I]t is appropriate for the ALJ to consider the conservative nature of a plaintiff’s

treatment—among other factors—in judging the credibility of the plaintiff.” Dunn v. Colvin, 607

F. App’x 264, 273 (4th Cir. 2015); see Sharp v. Colvin, 660 F. App’x 251, 259 (4th Cir. 2016)

(“The ALJ was permitted to make this determination that [the claimant’s] treatment was

conservative, and that her course of treatment supported a conclusion that she was able to

maintain a routine work schedule.” (citing Wall v. Astrue, 561 F.3d 1048, 1058-60, 1069 (10th

Cir. 2009))). School attendance also may constitute evidence that a claimant is capable of work.

See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993). As for Plaintiff’s part-time work,

       [i]t may be true that part-time work does not equate to a finding that a claimant
       can work full time. However, part-time work is nonetheless indicative of an
       ability to work where a claimant claims that he or she is unable to work at all.
       Moreover, even part-time work that does not rise to the level of substantial gainful
       activity may be considered by an ALJ in determining whether a claimant is able to
       do more work than he or she is alleging. Thus, although it may be true that
       [Plaintiff’s] part-time employment, without more, does not suggest [she] can
       engage in full-time employment, . . . this work was one of several factors upon
       which [the ALJ] based the credibility determination.

Hitchcock v. Colvin, No. 4:14-CV-00154-FL, 2015 WL 5725662, at *9 (E.D.N.C. Aug. 12,

2015) (citations omitted), report and recommendation adopted, No. 4:14-CV-154-FL, 2015 WL

5725672 (E.D.N.C. Sept. 30, 2015); see Hill v. Colvin, Civil No. DKC 15-1027, 2016 WL

3181762, at *10 (D. Md. June 8, 2016) (citing, inter alia, Harris v. Barnhart, 356 F.3d 926, 930

(8th Cir. 2004)), report and recommendation adopted, Civil Action No. DKC 15-1027, 2016 WL

4269094 (D. Md. Aug. 15, 2016). The ALJ here noted Plaintiff’s testimony that she worked

twelve to fifteen hours per week at home as a customer service representative, although earnings

records indicated that Plaintiff likely worked a greater number of hours. R. at 17, 43-44.



                                                9
Plaintiff also testified that her twelve credit hours of online coursework was a full-time load. R.

at 46. The ALJ further noted the third-party function report from Plaintiff’s husband that related

her daily activities (R. at 23). See Ladda v. Berryhill, 749 F. App’x 166, 173 n.4 (4th Cir. 2018)

(“[T]he ALJ cited [Plaintiff’s] daily activities for purposes of the credibility determination and

not as examples of the functions [she] could perform for an entire day.”). Thus, contrary to

Plaintiff’s assertion, the ALJ considered the extent to which she could perform her daily

activities. Because “the ALJ cited adequate evidence from the record to support his conclusion

that [Plaintiff’s] statements were not entirely credible,” Plaintiff’s contention that substantial

evidence does not support the ALJ’s determination of her credibility is without merit. Id. at 171

n.3.

B.     ALJ’s RFC Assessment

       The Court next addresses Plaintiff’s contention that the ALJ erred in assessing her RFC.

Pl.’s Mem. Supp. Mot. Summ. J. 3-9, ECF No. 15-1. SSR 96-8p, 1996 WL 374184 (July 2,

1996), explains how adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio, 780 F.3d at 636 (alteration in original) (footnote omitted) (citations omitted). The

Fourth Circuit has held, however, that a per se rule requiring remand when the ALJ does not

perform an explicit function-by-function analysis “is inappropriate given that remand would

prove futile in cases where the ALJ does not discuss functions that are ‘irrelevant or



                                                10
uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013) (per curiam)).

Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record, or where other

inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki, 729 F.3d

at 177). The court in Mascio concluded that remand was appropriate because it was “left to

guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Plaintiff first contends that, by failing to set forth a narrative discussion while assessing

her RFC, the ALJ did not comply with SSR 96-8p. Pl.’s Mem. Supp. Mot. Summ. J. 3-6, ECF

No. 15-1. In assessing her RFC, however, the ALJ considered the treatment records, opinion

evidence, hearing testimony, and her credibility (R. at 21-24). See Chandler v. Comm’r, Soc.

Sec. Admin., Civil No. SAG-12-2712, 2014 WL 457746, at *2 (D. Md. Jan. 31, 2014) (“[T]he

ALJ provided approximately a four-page written narrative on her RFC alone, in which he

summarized [the claimant’s] hearing testimony, made a credibility determination, reviewed both

the treatment records and the opinion evidence, and noted observations from the hearing. [The

claimant’s] boilerplate argument is therefore inapplicable in this case.” (citation omitted)); see

also Ladda, 749 F. App’x at 172 (“[T]he ALJ in this case used evidence from the record to

explain his finding that [the claimant] was capable of light work. For example, the ALJ noted



                                                11
that [the claimant] claimed that he could walk for only ten to fifteen minutes at a time and could

not lift ten pounds, but he explained that the other evidence in the record, such as medical

records and opinion evidence, did not fully substantiate these claims. The ALJ also explained

the relative weight he assigned to the statements made by [the claimant], [the claimant’s] treating

physician, and the state agency medical consultants. The ALJ provided a sufficiently thorough

discussion for us to agree that his conclusion that [the claimant] was limited to light work was

supported by substantial evidence.”). Plaintiff’s contention in this regard thus is unavailing.

       Plaintiff further contends that the ALJ failed to explain how he accounted for her fatigue

in the RFC assessment.       Pl.’s Mem. Supp. Mot. Summ. J. 6, ECF No. 15-1.                 As the

Commissioner points out, however, M. Gumbinas, M.D., a state agency medical consultant,

opined in January 2015 that Plaintiff should avoid concentrated exposure to hazards because of

her fatigue. R. at 115, 127. The ALJ found that this environmental limitation was “generally

consistent with [Plaintiff’s] treatment notes, allegations, and other evidence of record.” R. at 24

(citing function reports completed by Plaintiff and her husband in July 2014). The ALJ thus

included an environmental limitation in the RFC assessment that Plaintiff “can never be exposed

to unprotected heights, moving mechanical parts, and extreme heat.” R. at 21. Plaintiff’s

argument regarding the ALJ’s consideration of her fatigue thus is without merit.

       Plaintiff also contends that the ALJ failed to address her limitations with respect to her

hands because “[t]he record reflects that [she] has repeatedly been found to have[] numbness,

tingling, weakness, and diminished reflexes in her upper extremities, bilaterally.” Pl.’s Mem.

Supp. Mot. Summ. J. 8, ECF No. 15-1. According to Plaintiff, the ALJ failed to include any

limitation in his RFC assessment related to her use of her upper extremities, without explanation.

Id. The ALJ, however, did address Plaintiff’s numbness, tingling, and weakness in her upper



                                                 12
extremities (R. at 21-23) and assessed Plaintiff’s capacity to lift, carry, push, and pull (R. at 20),

which relates to that physical limitation. See Ladda, 749 F. App’x at 173. Plaintiff’s argument

thus is unavailing.

       Finally, Plaintiff asserts that the ALJ erred in not finding that her migraine headaches

were a severe impairment at step two. Pl.’s Mem. Supp. Mot. Summ. J. 6, ECF No. 15-1.

Plaintiff testified, however, that her migraine headaches were related to her multiple sclerosis (R.

at 60), which the ALJ found to be a severe impairment (R. at 18). In any event, Plaintiff

       misunderstands the purpose of step two in the analysis. Step two is merely a
       threshold determination meant to screen out weak claims. It is not meant to
       identify the impairments that should be taken into account when determining the
       RFC. In fact, “[i]n assessing RFC, the adjudicator must consider limitations and
       restrictions imposed by all of an individual’s impairments, even those that are not
       ‘severe.’” The RFC therefore should be exactly the same regardless of whether
       certain impairments are considered “severe” or not.

Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir. 2017) (alteration in original) (citations

omitted). “Moreover, step two was decided in [Plaintiff’s] favor . . . . [She] could not possibly

have been prejudiced. Any alleged error is therefore harmless and cannot be the basis for a

remand.” Id. at 1049 (citing Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)); accord

Smith v. Colvin, 821 F.3d 1264, 1266-67 (10th Cir. 2016); Tuggerson-Brown v. Comm’r of Soc.

Sec., 572 F. App’x 949, 951 (11th Cir. 2014) (per curiam). Plaintiff’s contention that the ALJ

erred at step two by failing to determine that her migraine headaches were a severe impairment

thus is without merit.

       Plaintiff’s argument that remand is warranted because the ALJ failed to address in the

RFC assessment the frequency and duration of her migraine headaches also fails. Pl.’s Mem.

Supp. Mot. Summ. J. 6-8, ECF No. 15-1. Plaintiff’s treatment notes indicate that in June 2014

she reported a one-year history of moderate headaches that were “not getting worse” and lasted



                                                 13
one hour. R. at 373. In February 2015, Plaintiff was taking Motrin for a migraine headache. R.

at 474. In late April 2015, she reported having “worsening migraines” at least every other day

that usually lasted for the entire day, so amitriptyline was prescribed. R. at 687-88. In May

2015, however, it was noted that her migraines “are improved as she uses tramadol as needed,

which she has ended up using twice since her last appointment . . . 2 weeks ago. As a result, she

is holding off on starting amitriptyline.” R. at 683. In June 2015, Plaintiff was directed to take

tramadol no more than three times per week for her migraine headaches. R. at 621.

       Plaintiff “has failed to point to any specific piece of evidence not considered by the

Commissioner that might have changed the outcome of [her] disability claim.” Reid v. Comm’r

of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014). As noted above, the ALJ found that Plaintiff’s

daily activities belied her allegations of disabling limitations.     “The burden of proof and

production rests on Plaintiff to show limitations.” Bryant v. Colvin, No. 1:13-CV-1994 DCN,

2014 WL 3670842, at *13 (D.S.C. July 22, 2014) (citing Pass, 65 F.3d at 1203). She, however,

“has failed to demonstrate that her migraine headaches ‘significantly limit’ her ability to work.”

Haynes v. Astrue, No. 3:11CV693-CSC, 2012 WL 2814302, at *4 (M.D. Ala. July 10, 2012); see

Blankenship v. Berryhill, No. 1:17-CV-1359-LO-MSN, 2018 WL 4610651, at *5 (E.D. Va. Aug.

31, 2018) (“Despite having the burden of showing that his migraines are severe, Plaintiff’s

medical records and self-reporting to his doctors fail to demonstrate that the migraines

‘significantly limit [his] physical or mental ability to do basic work activities.’” (alteration in

original) (quoting 20 C.F.R. §§ 404.1520(c), 416.920(c))), report and recommendation adopted,

No. 1:17-CV-1359, 2018 WL 4609941 (E.D. Va. Sept. 24, 2018); Bryant, 2014 WL 3670842, at

*13 (“While the medical evidence includes a reference to ‘some headaches’ in November 2008

and more frequent and worsening headaches in January 2009, there is no other mention of



                                                14
headaches and no evidence to corroborate Plaintiff’s claim that her headaches lasted up to three

days.” (citations omitted)). Rather, “[t]he only evidence that [Plaintiff] points to that suggests

that her migraine headaches compromise her ability to work is her own testimony, which the

ALJ discounted.” Haynes, 2012 WL 2814302, at *4. Thus, any error by the ALJ in failing to

address Plaintiff’s migraine headaches was harmless. See Bryant, 2014 WL 3670842, at *13

(citing Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994)).

       In sum, substantial evidence supports the decision of the ALJ, who applied the correct

legal standards here.    Thus, Defendant’s Motion for Summary Judgment is GRANTED,

Plaintiff’s Motion for Summary Judgment is DENIED, and the Commissioner’s final decision is

AFFIRMED.

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 20)

is GRANTED. Plaintiff’s Motion for Summary Judgment (ECF No. 15) is DENIED. The

Commissioner’s final decision is AFFIRMED. A separate order will issue.


Date: August 28, 2019                                              /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                15
